Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest configured to emulate a correlithm object processing system, comprising: a combination of elements as recited in the claims, including a memory configured to store a first log string correlithm object and a second log string correlithm object, and a node implemented by a processor and communicatively coupled to the memory, configured to: align in n-dimensional space the first log string correlithm object with the second log string correlithm object such that a sub-string correlithm object from the first log string correlithm object associated with the logarithmic value of ten aligns in n-dimensional space with a sub-string correlithm object from the second log string correlithm object that corresponds to a real-world numerical value representing the logarithmic value of one;  identify a first sub-string correlithm object from the first log string correlithm object that corresponds to the output correlithm object; determine which sub-string correlithm object from the second log string correlithm object aligns in n-dimensional space with the first sub-string correlithm object from the first log string correlithm object; and output the determined sub-string correlithm object from the second log string correlithm object as recited in the claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUONG D NGO/Primary Examiner, Art Unit 2182